Asch, J.
(dissenting). Defendant moved to suppress confessions and out-of-court identifications of two eyewitnesses to the killing of Eugene Curry. After the suppression hearing but before any decision by Criminal Term on his motions, defendant offered to plead guilty to the reduced charge of manslaughter in the first degree in return for a sentence of 8 Vs to 25 years. As a specific part of this plea bargain, the defendant agreed to waive his right to a decision on the suppression motions and also his right to appeal his sentence. Defendant was thereafter sentenced to the promised term.
On this appeal, defendant contends that his waiver of his right to appeal his sentence was ineffective because it was not knowing and voluntary. He also contends that such waivers are void, in any event, as against public policy.
A majority of this court, in affirming defendant’s conviction, indicate their agreement with these contentions. While I would also affirm if the merits were to be reached in this matter, I feel that defendant’s waiver of his statutory right to appeal his sentence was entirely proper and, accordingly, I would dismiss the appeal herein.
Initially, I note that defendant’s waiver was clear and unequivocal. Thus, the court told defendant "[i]t’s also a condition of this plea that you waive appeal in this case, do you understand that?” When defendant said "[y]es, Your Honor”, the court continued, "[a]re you prepared to do that?”, and defendant answered ”[n]o, I’m not”. However, after an off-the-record conference with his attorneys, defendant agreed to waive his appeal.
Although defendant attributes his first answer to his "initial reluctance”, it appears from the record that he simply did not understand what the Judge had meant. Thus, after his first *218negative response, one of his lawyers interjected in explanation to defendant, "[h]e’s asking you if you are prepared to waive your appeal”. After his conference with his attorneys, the misunderstanding was cleared up but, even if defendant’s contention of an initial reluctance on his part is correct, the record is clear it was overcome by an unequivocal waiver after the conference with his attorneys.
The Judge advised defendant of his waiver of the right to appeal and the defendant acknowledged he understood. Such inquiry by the court has been found sufficient to waive constitutional rights (see, Boykin v Alabama, 395 US 238; People v Harris, 61 NY2d 9) and, a fortiori, should suffice for waiver of the right to appeal, which is a statutory right. Further, defendant has failed to raise the instant claim in the trial court, nor has he moved to withdraw his guilty plea. Consequently, he cannot now raise this issue on appeal (People v McGourty, 125 AD2d 417).
Defendant further contends that he "may” have believed at the plea that, even without a waiver, his right to challenge his sentence was limited by CPL 450.10 and 450.15, which have now been held to violate the New York State Constitution (People v Pollenz, 67 NY2d 264). The short answer to this is that neither defendant nor his attorneys expressed this as a reason for agreeing to the waiver. In any event, the People sought a waiver of defendant’s right to appeal any suppression decision even though, under the circumstances here, an appeal was forfeited (People v Fernandez, 67 NY2d 686). Likewise, the People were entitled to seek and obtain a waiver of his right to appeal his sentence, even though the statute at the time limited such right solely to one to apply for permission to appeal. By so doing, the People insulated themselves from any challenge to the constitutionality of the statutes, certainly an understandable and prudent practice.
Defendant’s second contention is that his waiver of the right to appeal his sentence is void as against the public policy of this State. In support of this he cites People v Ramos (30 AD2d 848), where the court struck down the validity of conditioning the defendant’s plea upon his forfeiture of his right to appeal. In fact, this 3 to 2 decision of the Second Department held that public policy would be offended if a defendant agreed to waive appeal of any aspect of his conviction. That case, in which, if the plea were vacated, the defendant would have been subjected to a potential death sentence following jury trial, was distinguished, on the facts, by the same Appellate *219Division in People v Irizarry (32 AD2d 967, affd 27 NY2d 856) which, however, upheld an agreement to waive an appeal pursuant to a plea bargain. In any event, Ramos (and Irizarry to the extent it followed Ramos) were overruled implicitly in People v Davison (108 AD2d 820) when the Second Department declared: "Defendant made a knowing and intelligent waiver of his right to appeal as a condition of the pleas (see, People v Gray, 75 AD2d 826). Under such circumstances the appeals are dismissed” (supra, at 821).
The Third Department, in People v Harvey (124 AD2d 943, lv denied 69 NY2d 746), recently held that a waiver by a defendant of his right to appeal from his sentence would be given effect. In so doing, it noted that it had earlier found in People v Jandrew (101 AD2d 90) that, after a plea of guilty, a defendant’s right to appeal from a sentence or from the denial of a suppression motion is statutory and not of constitutional dimension, and thus a waiver of appeal from a suppression motion was valid. This holding was reaffirmed by that court in People v Lucas (106 AD2d 821) and the Third Department held the same reasoning should apply to a waiver of the right to appeal from a sentence (People v Harvey, supra, at 943).
The Fourth Department, in People v Durant (101 AD2d 1008), also dismissed a similar appeal, holding that a defendant may properly be held to a waiver of the right to appeal.
This court has most recently joined our sister Departments and expressly held that, where a defendant clearly waives his right to appeal from the sentence, the appeal should be dismissed (see, People v Cooks, 135 AD2d 455).
While the Court of Appeals has not explicitly endorsed this view, it impliedly found that waiver of a sentence appeal would be proper. Thus, in People v Thompson (60 NY2d 513), the court held that a reduction of a negotiated sentence by the Appellate Division did not mandate a remand to the trial court to afford the prosecutor an opportunity to withdraw consent to the plea. The Thompson court noted that defendants have a statutory right to appeal to the Appellate Division’s discretionary power to reduce a sentence in the interest of justice, which Thompson "did not expressly waive * * * at the time he pleaded guilty” (supra, at 520). The Thompson court, in support of this proposition that otherwise appealable issues may be expressly waived, cited People v Williams (36 NY2d 829, cert denied 423 US 873). There, the Court of Appeals recognized that a waiver of the right to appeal a *220decision on a suppression motion, another statutory right, was valid as long as it was knowing and voluntary.
Knowing and voluntary waivers of nonconstitutional rights have never been held to be against public policy by the Court of Appeals. In fact, it has upheld waivers of appellate claims when the waivers were conditions of plea bargains. In People v Stephens (52 NY 306, 310-311), an oral agreement by the Attorney-General not to appeal the sustaining of a demurrer to a complaint was held binding. In People v Esajerre (35 NY2d 463, 466) and People v Williams (supra), the court upheld waivers of the right to appeal denial of suppression motions.
Finally, the failure by the majority to dismiss this appeal outright constitutes a finding by them that defendant’s waiver was ineffective and void. However, the procurement by the People of this waiver of the right to appeal the sentence was a sine qua non of the plea bargain. Consequently, since the plea bargain was induced by this waiver, the plea must now be vacated (People v Rice, 25 NY2d 822, 823).
The People note that they had an overwhelmingly strong case, including defendant’s confessions corroborated by a number of eyewitnesses, and would have been willing to try defendant for murder. Instead of risking conviction of murder after trial, by promising to waive appeal of his sentence defendant managed to avoid a life sentence and reduce the minimum term by at least half. Thus, vacatur of the waiver mandates vacatur of the plea and return of the People and defendant to their original positions. Affirmance herein gives defendant the benefit of his plea bargain while simultaneously depriving the People of one of the benefits for which they bargained.
Sandler and Milonas, JJ., concur with Carro, J.; Murphy, P. J., and Asch, J., dissent in an opinion by Asch, J.
Judgment, Supreme Court, New York County, rendered on May 21, 1985, affirmed.